Citation Nr: 9919849	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-17 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

1.  Entitlement to service connection for loss of visual 
acuity in left eye as secondary to service-connected 
blindness of the right eye.

2.  Entitlement to an increased rating for right eye 
blindness, currently evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the Army from June 1950 
to June 1953.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1997 rating 
decision of the San Juan, Puerto Rico Regional Office (RO) of 
the Department of Veteran's Affairs (VA) which denied service 
connection for a left eye condition secondary to the service-
connected right eye blindness and which denied entitlement to 
an increased evaluation for the right eye disability.  The 
appellant has represented himself throughout the course of 
this appeal.

The Board notes that the RO also issued a rating decision in 
February 1998 that denied the appellant's claim of 
entitlement to service connection for bronchial asthma and 
that the RO also issued a rating decision in July 1998 that 
denied his claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for 
consideration of these matters, the Board has not included 
them in its review of the claims on appeal. 

The Board also notes that the appellant requested a Travel 
Board hearing in his November 1998 VA Form 9, Appeal to the 
Board.  However, in a letter received by the RO in March 
1999, the appellant withdrew his request for a Travel Board 
hearing and asked that his case be decided on the evidence of 
record.  Therefore, the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The service medical records do not contain any evidence 
indicating that the appellant suffered from any left eye 
pathology in-service.

3.  Loss of visual acuity in the left eye was initially 
manifested many years after service.  The appellant has 
submitted no medical evidence showing that any existing left 
eye pathology is related to service or to the service-
connected right eye blindness, nor has he submitted any 
medical evidence that indicates that his service-connected 
right eye disability aggravated or caused to worsen any left 
eye disorder.  

4.  The appellant is blind in the right eye; there is no 
serious cosmetic defect or enucleation.  He is not blind in 
the non-service-connected left eye.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a left eye 
disorder, including loss of visual acuity, secondary to the 
service-connected right eye blindness.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  A rating in excess of 30 percent for a right eye 
disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.383, 4.79, 4.80, 4.84a, Diagnostic Code 
6070 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the evidence of record reveals that the appellant 
suffered a loss of visual acuity in his right eye while he 
was in service.  A VA medical examination conducted in April 
1961 disclosed that the appellant could only see hand 
movements at one foot with his right eye, while vision in the 
left eye was 20/20.  The examiner rendered a diagnosis of 
healed central chorioretinitis in the right eye.  In a rating 
decision issued in July 1961, the appellant was granted 
service connection for his right eye disability; he was 
assigned a 30 percent evaluation, as well as special monthly 
compensation for loss of use of one eye.

An undated document from a private ophthalmologist was 
submitted by the appellant to the RO in February 1997.  This 
document indicated that the appellant was blind in the right 
eye.  The appellant, in his November 1998 VA Form 9, 
indicated that he currently was having difficulty driving due 
to the loss of visual acuity in his left eye.  In his October 
1997 Notice of Disagreement (NOD), the appellant stated that 
he had suffered considerable loss of vision in his left eye.

I.  Secondary service connection claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The Court has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) does not arise until there is a well-grounded 
claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  For a claim to be 
well-grounded, there must be more than just an allegation; a 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(laypersons are not competent to offer medical opinions and, 
therefore, those opinions cannot serve as the basis for a 
well-grounded claim); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  This means that competent medical evidence to 
the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
claimant does not meet this burden by merely presenting his 
lay opinion because he is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant contends that his left eye disorder was caused 
by his service-connected right eye disability.  It is neither 
alleged, nor shown, that a left eye disorder was manifested 
in service.  A February 1960 letter from a private 
optometrist stated that the appellant's left eye and vision 
were normal.  On VA examination in April 1961, the examiner 
stated that the appellant's left eye vision was 20/20, with 
no abnormality noted.  The appellant has submitted no 
competent medical evidence to support his assertion that the 
loss of visual acuity in his left eye is due to his service 
connected blindness of the right eye.  There is also no 
competent medical evidence of record showing that the 
service-connected right eye blindness has aggravated any left 
eye pathology.  Without competent evidence that the decrease 
in visual acuity in the left eye is caused by, or aggravated 
by, the service-connected right eye disability, this claim of 
secondary service connection is not well-grounded.  Caluza, 
supra. 

Review of all the evidence of record reveals that the 
appellant has submitted no medical evidence, except the 
statement of his opinions contained in various written 
statements, to establish that he has any left eye pathology 
secondary to his service-connected right eye disability or 
that he currently suffers from any left eye pathology that is 
related to service and his statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, a left eye disorder is not shown 
by the evidence of record until many years after service and 
the appellant has not submitted competent medical evidence 
showing that he currently has any left eye pathology that is 
linked in any way to the right eye blindness.  His claim is 
accordingly not well-grounded and consequently must be 
denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Furthermore, there has been no medical showing that the 
claimed left eye disorder has been aggravated by the 
appellant's service-connected right eye disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the RO's rating decision of June 1997, and the 
Statement of the Case (SOC) dated in October 1998, indicated 
to the appellant that this claim was being denied because 
there was no evidence that the claimed left eye disorder was 
medically related to the right eye disability.  The Board 
views that information as informing the appellant of the type 
of evidence needed- thus satisfying Robinette v. Brown, 8 
Vet. App. 69 (1995).  Finally, there is no suggestion in the 
record that there are medical records available which, if 
obtained, would change this outcome.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any left eye disorder 
secondary to his service-connected right eye disability, and 
since he has failed to present competent medical evidence 
that his claim of entitlement to service connection for this 
disorder is plausible, that is, he has failed to present 
medical evidence that links the alleged condition to service 
or the right eye disability, the claim for service connection 
for a left eye disorder, including loss of visual acuity, 
must be denied as not well-grounded.  Dean v. Brown, 8 Vet. 
App. 449 (1995).

II.  Increased rating claim.

The appellant's claim for increased compensation benefits is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that all evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and that the duty to assist is met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §4.1, 4.2, 4.10, 4.41.  Where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Although 38 C.F.R. § 4.2 requires that the whole recorded 
history be reviewed to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board initially notes that service connection is not in 
effect for any left eye disability.  Where service connection 
is in effect for only one eye, the visual acuity in the non-
service-connected eye is considered to be normal (20/40 or 
better) unless there is blindness in that eye.  38 U.S.C.A. 
§ 1160(a)(1); 38 C.F.R. § 3.383(a)(1), 4.84a.  In this case, 
there is no evidence of record that the appellant is blind in 
the left eye.  To the contrary, it appears that he wears a 
corrective lens and is able to do some driving.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  The 
appellant's right eye disability is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070, and a 30 percent rating is 
assigned, consistent with a finding of blindness in one eye, 
with light perception only, and where the vision in the other 
eye is 20/40.  

The relevant diagnostic codes providing ratings in excess of 
30 percent (i.e., Diagnostic Codes 6067 through 6069) are not 
applicable to the present claim because their criteria for 
higher ratings are exclusively based on the increase in the 
impairment in the eye that is not blind, which in this case 
is not service-connected.  In this regard, the Board notes 
that, while 38 C.F.R. § 4.78 does require that a non-service-
connected vision impairment be taken into account when 
initially determining the effect of the aggravation of a 
visual disability, the same regulation also mandates (in its 
second sentence) that, in the event of subsequent increase in 
the disability of either eye, due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation, subject to the provisions of 
38 C.F.R. § 3.383(a) which, in turn, only provides for the 
evaluation of the combination of service-connected and non-
service-connected disabilities as if both were service-
connected when there is blindness in both eyes.  See, also, 
38 U.S.C.A. § 1160(a)(1).

The Court, in addressing the above two regulations (38 C.F.R. 
§§ 4.78 and 3.383(a)), construed the first one as 
specifically precluding VA from considering an increase in 
the disability in the non-service-connected eye when 
computing the aggravation of a disability after the initial 
rating has been made.  See Villano v. Brown, 10 Vet. App. 
248, 250 (1997).  In other words, when a veteran claims that 
his eye disability has increased, presumably because of an 
increase in the vision impairment in the non-service-
connected eye, 38 C.F.R. § 4.78 requires that the rating be 
based on the condition of the eyes before any subsequent non-
service-connected increase in disability.  Id. at 250.  This 
does not necessarily mean that the vision in the non-service-
connected eye will be considered normal.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  However, any increase in 
the impairment in the non-service-connected eye after the 
initial rating will be disregarded in evaluating a claim for 
an increased rating for the service-connected eye, which 
prohibits the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation.  See 38 C.F.R. § 4.14.

In applying the Villano decision to the present case, the 
Board notes that, when VA originally rated the appellant's 
service-connected right eye, he had 20/20 uncorrected vision 
in the left eye, which represented less impairment than that 
recognized by a 40 percent rating, which requires a 20/50 
impairment.  The service-connected right eye disability was 
therefore rated as 30 percent disabling (the rating for 
unilateral blindness).  The appellant contends that his 
vision has worsened.  However, insofar as the vision 
impairment in the service-connected eye has always been rated 
as this eye being blind, any additional vision impairment 
must be presumed to be attributable to the non-service-
connected eye and, since any such additional impairment 
cannot be considered for an increased rating for the service-
connected eye unless both eyes are service-connected or there 
is total blindness in both eyes, the benefit sought on appeal 
cannot be granted. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the right eye disability.  The appellant is 
not blind in the non-service-connected left eye, and there is 
no evidence (or allegation) of enucleation or a serious 
cosmetic defect in addition to the total loss of vision in 
the right eye.  A 30 percent evaluation is presently the 
maximum schedular evaluation for the appellant's right eye, 
with the left eye considered normal.  Thus, there is 
currently no basis to warrant an evaluation for the right eye 
in excess of 30 percent.  38 C.F.R. § 4.84a, Table V, 
Diagnostic Code 6070.

The Board is mindful of the appellant's contention that his 
service-connected right eye should be rated higher.  However, 
the rating criteria clearly provide that in the absence of 
enucleation or serious cosmetic defect, the maximum rating 
where loss of vision in one eye only is service-connected and 
the veteran is not blind in the other eye is 30 percent.  
38 C.F.R. §§ 4.80, 4.84a, Code 6070.  Since the preponderance 
of the evidence is against allowance of this issue, the 
benefit of the doubt doctrine is inapplicable.


ORDER

A well-grounded claim for entitlement to secondary service 
connection for a left eye disorder not having been submitted, 
the appellant's claim is denied.

A rating in excess of 30 percent for blindness of the right 
eye due to chorioretinitis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

